 

Exhibit 10.15

 

SECOND AMENDMENT TO
AURORA DIAGNOSTICS, LLC
AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT

THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT
(this “Second Amendment” ) is made as of July 31, 2014, by and among Summit
Partners, L.P., a Delaware limited partnership (“Summit”), KRG Capital
Management, L.P., a Delaware limited partnership (“KRG”), and Aurora
Diagnostics, LLC, a Delaware limited liability company (the “Company”).

WHEREAS, this Second Amendment amends that certain Amended and Restated
Management Services Agreement, dated June 12, 2009, as amended on May 20, 2010,
by and among Summit, KRG and the Company (the “Management Services Agreement”);
and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed such terms in the Management Services Agreement,

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
contained herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Amendment to Section 7(a).  Section 7(a) of the Management Services Agreement
is hereby amended by deleting such Section 7(a) in its entirety and inserting in
lieu thereof the following:

“Notwithstanding any provision herein to the contrary, if the Company is
prohibited under the Credit Agreement from paying any management fee payments,
Summit and KRG will defer receipt of the Management Fee until the Company is
permitted to make such payments under the terms of the Credit Agreement. “Credit
Agreement” means that certain Financing Agreement, dated as of July 31, 2014, by
and among the Company, the Parent, the guarantors party thereto, the lenders
party thereto from time to time, Cerberus Business Finance, LLC, as
Administrative Agent and as Collateral Agent, as the same may be amended,
restated, replaced, refinanced, supplemented or otherwise modified from time to
time.”

2.No Other Amendments/Entire Agreement.  Except to the extent amended hereby,
all of the definitions, terms, provisions and conditions set forth in the
Management Services Agreement are hereby ratified and confirmed and shall remain
in full force and effect. The Management Services Agreement and this Second
Amendment shall be read and construed together as a single agreement.

3.Counterparts.  This Second Amendment may be executed and delivered by each
party hereto in separate counterparts (including by means of facsimile), each of
which when so executed and delivered shall be deemed an original and both of
which taken together shall constitute one and the same agreement.

4.Choice of Law. This Second Amendment shall be governed by and construed in
accordance with the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule.

[Signatures on the Following Page]



ACTIVE 202856850v.3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to the
Amended and Restated Management Services Agreement to be duly executed and
delivered on the date and year first above written.

 

 

AURORA DIAGNOSTICS, LLC

 

 

 

By:

/s/  Michael Grattendick

 

Name:

Michael Grattendick

 

Title:

Vice President and Controller

 

 

 

 

 

SUMMIT PARTNERS, L.P.

 

 

 

 

By:

Summit Master Company, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/  Thomas S. Roberts

 

 

Name:

Thomas S. Roberts

 

 

Title:

Authorized Signatory

 

 

 

 

 

KRG CAPITAL MANAGEMENT, L.P.

 

 

 

By:

KRG Capital, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ Charles R. Gwirtsman

 

 

Name:

Charles R. Gwirtsman

 

 

Title:

Managing Director

 

[Signature Page to Second Amendment to Amended and Restated Management Services
Agreement]